EXHIBIT 2.1 ASSET PURCHASE AGREEMENT BY AND BETWEEN AMBIT ENERGY, L.P. AND COMMERCE ENERGY, INC. DATED AS OF OCTOBER 23, 2008 TABLE OF CONTENTS PAGE ARTICLE I DEFINITIONS 1 1.1 Definitions 1 1.2 Certain Interpretive Matters 5 1.3 General Terms regarding Schedules. 6 ARTICLE II SALE AND PURCHASE OF ASSETS 7 2.1 Purchased Assets 7 2.2 Excluded Assets 7 ARTICLE III ASSUMPTION OF LIABILITIES 8 3.1 Liabilities Assumed by Purchaser 8 3.2 Liabilities Not Assumed by Purchaser 9 ARTICLE IV PURCHASE PRICE AND CUSTOMER TRANSFER 9 4.1 Purchase Price 9 4.2 Residual Payments. 10 4.3 Accounts Receivable 12 4.4 Allocation of Purchase Price 13 ARTICLE V CLOSING AND CLOSING DELIVERIES 13 5.1 The Closing 13 5.2 Deliveries of Seller 13 5.3 Deliveries by Purchaser 14 ARTICLE VI REPRESENTATIONS AND WARRANTIES OF SELLER 15 6.1 Existence and Power 15 6.2 Authorization; Enforceability 15 6.3 Governmental Authorization 15 6.4 Non-Contravention; Consents 15 6.5 Contracts 16 6.6 Litigation 16 6.7 Compliance with Laws 16 6.8 Purchased Assets; Properties 16 6.9 No Brokers’ Fees; No Finders’ Fees 17 ARTICLE VII REPRESENTATIONS AND WARRANTIES OF PURCHASER 17 7.1 Corporate Existence and Power 17 7.2 Corporate Authorization; Enforceability 17 7.3 Non-Contravention 17 7.4 REP Certificate and ERCOT Matters 18 7.5 Financial Ability 18 ARTICLE VIII CERTAIN COVENANTS AND PROCEDURES 18 8.1 Conduct of Business of Seller 18 8.2 Review of Seller; Confidentiality 19 8.3 Reasonable Commercial Efforts 19 8.4 Access 20 8.5 Collection of Payments 20 8.6 Further Assurances 20 8.7 Certain Tax Matters 21 8.8 Notice to Transferred Customers 21 8.9 Migration of Customers; ERCOT 21 8.10 Non-Competition Agreement 22 ARTICLE IX CONDITIONS TO CLOSING 23 9.1 Conditions to Obligations of Purchaser 23 9.2 Conditions to Obligations of Seller 23 ARTICLE X SURVIVAL; INDEMNIFICATION 24 10.1 Survival 24 10.2 Indemnification 25 10.3 Procedures 26 10.4 No Consequential Damages 27 10.5 Scope of Representations and Warranties of Seller 27 10.6 Exclusive Remedy 28 10.7 Mitigation of Damages/Minimization of Claim 28 10.8 Remedies for Breach of this Agreement by the Seller Before the Closing 28 ARTICLE XI MISCELLANEOUS 29 11.1 Termination. 29 11.2 Notices 29 11.3 Amendments and Waivers 30 11.4 Expenses 31 11.5 Successors and Assigns 31 11.6 No Third-Party Beneficiaries 31 11.7 Governing Law 31 11.8 Counterparts 31 11.9 Table of Contents; Headings 31 11.10 Entire Agreement 31 11.11 Severability 32 11.12 Specific Performance 32 11.13 Notification of Certain Matters. 32 11.14 Announcements 33 SCHEDULES * Schedule 2.1(a) Assigned Contracts Schedule 2.1(f) Broker Contracts Schedule3.1(y)(iii) Assumed Liabilities Schedule 6.3 Governmental Authorization Schedule 6.4 Non-Contravention; Consents Schedule 6.5(a) and 6.5(b) Contracts Schedule 6.6 Litigation Schedule 6.7 Compliance with Laws Schedule6.8 Purchased Assets; Properties Schedule6.9 No Brokers’ Fees; No Finders’ Fees Schedule 8.9 Transition Services Agreement Schedule 8.10 Non-Competition Agreement Schedule 9.1(e) Termination of Security Interests *Exhibits and schedules have been omitted pursuant to Item 601 (b)(2) of Regulation S-K and will be furnished to the Securities and Exchange Commission upon request. ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT, dated as of October 23, 2008, by and between Ambit Energy, L.P., a Texas limited partnership (“Purchaser”), and Commerce Energy, Inc., a California corporation (“Seller”). RECITALS A.Seller is a retail electricity provider in, among other states, the State of Texas and in connection thereto sells electric power to its retail customers (with such business related to the Assigned Contracts referred to herein as the “Business”). B.Purchaser wishes to purchase from Seller, and Seller wishes to sell to Purchaser, Seller’s contracts with its retail customers and certain related assets, upon the terms and conditions of this Agreement. Accordingly, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Parties hereto agree as follows: ARTICLE I DEFINITIONS 1.1Definitions.In addition to the terms defined elsewhere herein, the terms below are defined as follows: “Accounts Receivable” has the meaning set forth in Section 2.2(i). “Active Accounts” means all of Seller’s active accounts in the ERCOT market as of the Closing Date in addition to those accounts of Seller that are enrolled with Seller that have an ERCOT-assigned start date as of the Closing Date or for whom Seller has received confirmation of enrollment from ERCOT; provided however, that Active Accounts shall not include those accounts of Seller that, as of the Closing Date, have an ERCOT-assigned cancel date prior to the Closing Date. “Affiliate” means, with respect to any Person, any other Person directly or indirectly controlling, controlled by or under common control with the first Person.As used in the preceding sentence, “control” shall mean (i) the ownership of more than 50% of the voting securities or other voting interest of any Person, or (ii) the possession of the power to direct the management and policies of such Person. “Agreement” means this Asset Purchase Agreement, as the same may be amended from time to time in accordance with the terms hereof. “Ancillary Agreements” means all instruments, certificates, bills of sale and other agreements entered into by Seller and Purchaser in connection with the consummation of the transactions contemplated by this Agreement. -1- “Assigned Contracts” has the meaning set forth in Section 2.1(a). “Assumed Liabilities” has the meaning set forth in Section 3.1(b). “Billing Transfer Notice” has the meaning set forth in Section 8.8. “Books and Records” has the meaning set forth in Section 2.1(c). “Broker Contracts” has the meaning set forth in Section 2.1(f). “Business” has the meaning set forth in Recital A. “Business Day” means a day that is not a Saturday, Sunday or a day on which commercial banking institutions located in Houston, Texas are authorized or required to close. “Closing” has the meaning set forth in Section 5.1. “Closing Date” has the meaning set forth in Section 5.1. “Closing Date Benchmark” means the number of Active Accounts as of 12:01a.m. on the Closing Date, as set forth on a final list of residential, commercial and industrial ESID numbers of Active Accounts for submission to ERCOT provided by Seller to Purchaser on the Closing Date. “Commercial Active Accounts” means all of Seller’s Active Accounts pursuant to Assigned Contracts with commercial or industrial customers. “Commercial Purchase Price” has the meaning set forth in Section 4.1(a). “Confidentiality Agreement” means that certain Confidentiality Agreement dated September 2, 2008, between Purchaser and Seller. “Customer Deposits” means the deposits plus accrued interest made by each customer underlying the Active Accounts in order to receive electric service from Seller. “Damages” has the meaning set forth in Section 10.2(a). “Deductible” has the meaning set forth in Section 10.2(a). “Direct Claim” has the meaning set forth in Section 10.3(c). “ERCOT” shall mean the Electric Reliability Council of Texas or its successor entity. “Excluded Assets” has the meaning set forth in Section 2.2. “Excluded Damages” has the meaning set forth in Section 10.4. -2- “GAAP” means U.S. generally accepted accounting principles. “Governmental Authority” means the government of the United States or any foreign country or any state or political subdivision thereof and any entity, body or authority exercising executive, legislative, judicial, regulatory or administrative functions of or pertaining to government, and also including, for the avoidance of doubt, ERCOT. “Indemnified Party” has the meaning set forth in Section 10.3(a). “Indemnifying Party” has the meaning set forth in Section 10.3(a). “Independent Firm” has the meaning set forth in Section 4.2(f). “Intellectual Property Right” means any trademark, service mark, trade name, patent, trade secret, domain name (including any registrations or applications for registration or renewal of any of the foregoing). “IRS” means the Internal Revenue Service. “Law” means any federal, foreign, state or local statute, law, rule, regulation, ordinance, code, permit or license. “Lien” means, with respect to any property or asset, any mortgage, lien, pledge, charge, security interest, or encumbrance of any kind in respect of such property or asset. “Material Adverse Effect” means (a) with respect to the Seller, a material adverse effect on the condition of the Purchased Assets taken as a whole and (b) with respect to the Purchaser any change, circumstance or effect that materially impedes the ability of Purchaser to consummate the transactions contemplated hereby or to perform its obligations hereunder; provided, however, that in no event will any of the following constitute a Material Adverse Effect: (i) any change or development in international, national, regional, state or local wholesale or retail markets for electricity or fuel, including, without limitation, changes in commodity prices, related products or availability or costs of transportation for such commodities, (ii) any change or development in national, regional or state electric transmission or distribution systems or fuel transportation systems, (iii) national or international political conditions, including the engagement by the United States in hostilities, whether or not pursuant to the declaration of a national emergency or war, or the occurrence of any military or terrorist attack upon the United States or upon any military installation, equipment or personnel of the United States, (iv) any effects, changes, events, circumstances, developments or conditions generally affecting the industry in which Seller operates or arising from general business or economic conditions, including any conditions caused by the weather (including Hurricane Ike), (v) any effects, changes, events, circumstances, developments or conditions resulting from any change in Law or GAAP, which affect generally entities similarly situated or in a similar business to Seller, (vi) any effect from compliance by Seller with the terms of this Agreement or the announcement of the transactions contemplated hereby or (vii) any violation or breach of any covenant, representation or warranty that has been cured within the time periods provided by Section -3- “Objection Notice” has the meaning set forth in Section 4.2(c). “Order” means any judgment, injunction, judicial or administrative order or decree. “Ordinary Course of Business” means, with respect to any Person, the ordinary course of business of such Person, consistent with such Person’s past practice and custom. “Party” means each of the Purchaser and Seller, which may collectively be referred to herein as the
